NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YOGNEY PEREIRA CAMACHO,                          No.   20-72551

                Petitioner,                      Agency No. A203-699-977

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Yogney Pereira Camacho, a native and citizen of Cuba, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the standards governing adverse credibility

determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-

40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Pereira Camacho’s testimony and documentary

evidence as to the dates of incidents with the police and implausible testimony as

to Pereira Camacho’s ability to obtain a passport and depart Cuba without problem.

See Shrestha, 590 F.3d at 1048 (adverse credibility determination reasonable under

the “totality of the circumstances”); see also Lalayan v. Garland, 4 F.4th 822, 836

(9th Cir. 2021) (testimony that is implausible may support an adverse credibility

finding); Manes v. Sessions, 875 F.3d 1261, 1264 (9th Cir. 2017) (agency properly

relied on an inconsistency between the applicant’s testimony and a letter he

submitted in support of his claim). Pereira Camacho’s explanations do not compel

a contrary conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000).

Substantial evidence also supports the agency’s determination that Pereira

Camacho did not present corroborative evidence that would otherwise establish his

eligibility for relief. See Garcia v. Holder, 749 F.3d 785, 791 (9th Cir. 2014)

(applicant’s documentary evidence was insufficient to independently support

claim). Thus, in the absence of credible testimony, in this case, Pereira Camacho’s


                                          2                                    20-72551
asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003).

      In Pereira Camacho’s opening brief, he does not challenge the BIA’s

dispositive determination that he waived his challenge to the IJ’s denial of his CAT

claim. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-1080 (9th Cir. 2013)

(issues not specifically raised and argued in a party’s opening brief are waived).

      Pereira Camacho’s contentions that the agency violated his right to due

process or otherwise erred in its analysis of his claims fail as unsupported by the

record.

      PETITION FOR REVIEW DENIED.




                                          3                                    20-72551